Title: To James Madison from William Kirkpatrick, 7 March 1801 (Abstract)
From: Kirkpatrick, William
To: Madison, James


7 March 1801, Málaga. Sends by the schooner Samuel departing for Boston a copy of 17 Feb. letter from O’Brien just received.
 

   
   RC (DNA: RG 59, CD, Málaga, vol. 1). 1 p.; docketed by Wagner as received 28 Apr. The enclosed letter from O’Brien to Kirkpatrick reported the release of four hundred European troops by the Algerine regency and speculated that the terms the Swedish representatives had conceded to Tripoli would be rejected by the Swedish government (DNA: RG 59, CD, Algiers, vol. 6).



   
   A full transcription of this document has been added to the digital edition.

